DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/21/2022 to the Office Action mailed on 12/21/2021 is acknowledged.
 
Claim Status
Claims 1, 2, 5, 6, 8-14, 16, 17, 18, and 21-26 are pending. 
Claim 8 is currently amended.
Claims 4, 7, 15, 19, and 20 previously canceled and claim 3 is canceled. 
Claims 1, 2, 5, 6, 8-14, 16, 17, 18, and 21-26 have been examined.
Claims 1, 2, 5, 6, 8-14, 16, 17, 18, and 21-26 are rejected.
Priority
	Priority to 371 PCT/US16/62535 filed on 11/17/2016, which claims priority to application 62/258124 filed on 11/20/2015 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 1, 3, 5, 6, 8, 9, 14, 16-18, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogelzang (Minimizing the Continuous Maize Penalty Through Intense Management, Published 05/24/2013) in view of Smith et al. (US Patent Application Publication 2012/0322659 A1, Published 12/20/2012).
The claims are directed to a method comprising applying a composition comprising LCO to a population of corn seeds, growing or planting said population in a field immediately following at least two consecutive planting of corn plants and in need of reduction of corn-on-corn yield penalty. The claims are further directed to the method comprising treatment with a fertilizer and/or herbicide. The claims are further directed to the field not having been intercropped in the previous three, four, and/or five growing seasons. 
Vogelzang teach “The continuous maize yield penalty is obvious when the stover management aspects are averaged; however when viewed separately, it is clear that stover removal effectively reduced the continuous maize yield penalty (Tables 2.5 and 2.6). The removal of stover in combination with conventional tillage in continuous maize presented a method of overcoming the continuous maize yield penalty by providing a 0.3 Mg/ha yield advantage over a soybean-maize rotation” (page 32, lines 8-16). The experiment was performed on sites that had at least one block of “9th year continuous maize” (page 27, lines 1-9). Addition of a nitrogen fertilizer also was found to increase crop yield in continuous maize system with stover removal (page 32, 13-15).
Vogelzang lacks a teaching wherein LCO is applied.
Smith et al. teach compositions for enhancing plant growth and crop yield in legumes and non-legumes; wherein the composition comprises LCO in combination with chitins/chitosans and/or flavonoids and/or herbicides; wherein the composition is applied to seeds or plants (abstract). In a preferred embodiment the composition is applied to corn seeds (paragraphs 0037-0041). LCO concentration can be from 10-6 to 10-10 M (paragraph 0015). LCO is applied at a rate of 1.5 fl oz/cwt to corn seed (paragraph 0039).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the methods of Vogelzang and Smith et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the additive effect of improving corn crop yield. It would have been obvious to arrive at the instantly claimed amount of LCO on the seeds and/or per acre of field. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It should be noted that the combination of Vogelzang and Smith et al. do not teach application of phosphate solubilizing microorganism and/or Penicillium bilaii. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Response to Applicant’s Arguments
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Vogelzang (Minimizing the Continuous Maize Penalty Through Intense Management, Published 05/24/2013) in view of Smith et al. (US Patent Application Publication 2012/0322659 A1, Published 12/20/2012) is moot since the claims are canceled.
With regard to the rejection of claims 1, 3, 5, 6, 8, 9, 14, 16-18, and 21-26 under 35 U.S.C. 103 as being unpatentable over Vogelzang (Minimizing the Continuous Maize Penalty Through Intense Management, Published 05/24/2013) in view of Smith et al. (US Patent Application Publication 2012/0322659 A1, Published 12/20/2012):
Applicant argues that the combination of Vogelzang et al. and Smith et al. would not result in the claimed amount of LCO, since Smith et al. teach an LCO range of 1.5 fl oz/cwt to 15 fl oz/cwt. More particularly, that when LCO is used alone it is used in an amount of 15 fl oz/cwt and when used in an amount of 1.5 fl oz/cwt it is always with chito-oligosaccharides. Applicant’s argument has been fully considered but found not to be persuasive. As, Applicant has acknowledged in their arguments Smith et al. teach that a composition comprising 1.5 fl oz/cwt LCO can be applied to corn seeds. The instant claims do not limit the composition to those that do not include chito-oligosaccharides. Therefore, Applicant’s argument that a comparison of the claims should be between 1 fl oz/cwt of the instant claims to 15 fl oz/cwt of the instant claims is not persuasive as this would presume the claims are limited to compositions that only comprise LCO. The claims are not so limited. The Examiner holds that the teaching of Smith et al. of 1.5 fl oz/cwt LCO is merely close to the instantly claimed amount of 1 fl oz/cwt LCO. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Applicant argues that they have found unexpectedly that application of the LCO in the amounts instantly claimed reduces corn-on-corn penalty. Applicant’s argument has been fully considered but found not to be persuasive. Vogelzang et al. already teach a method of reducing corn-on-corn penalty and Smith et al. teach that application of LCO to corn seeds improves corn yield. Applicant’s argument that they have found this unexpected result without the need for “the complex management schemes to reduce the corn-on-corn penalty of Vogelzang”, is not persuasive since the instant claims do not limit the method steps such that stover removal is not performed. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The instant claims are not commensurate in scope with the data presented. That is the data presented does not include stover removal but the claims do not limit the claims such that that stover removal does not occur. The closest prior art does include stover removal. So, alternatively the claims are not a comparison to the closest prior art, i.e. a method which reduces corn-on-corn penalty. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
For the foregoing reasons the rejection is maintained. 

This rejection is reiterated from the previous Office Action and modified in view of the amendment to the claims.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogelzang (Minimizing the Continuous Maize Penalty Through Intense Management, Published 05/24/2013) in view of Smith et al. (US Patent Application Publication 2012/0322659 A1, Published 12/20/2012) as applied to claims 1-3, 5, 6, 8, 9, 14, 16-18, and 21-26 above, and further in view of Smith2 et al. (US Patent Application Publication 2008/0248953 A1, Published 10/09/2008).
The claims are further directed to the method applying Bradyrhizobium japonicum.
The teachings of Vogelzang and Smith et al. are discussed above.
Vogelzang and Smith et al. lack a teaching wherein Bradyrhizobium japonicum is applied to corn seeds/ crop field.
Smith2 et al. teach Bradyrhizobium japonicum promotes early growth of corn (paragraph 0355). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add Bradyrhizobium japonicum to the composition of Smith et al. and have a reasonable expectation of success. One would have been motivated to do so in order to promote early growth of corn. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that Smith2 et al. does not cure the alleged deficiencies of the Vogelzang and Smith et al. For the reasons above the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617